 Case 1:19-mj-00964-SJB Document 1 Filed 10/21/19 Page 1 of 3 PageID #: 1




 SSS:ADW/GK


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA
                                                       COMPLAINT

       - against -
                                                       (21 U.S.C. §§ 952(a) and 960(a)(1))
 DESKEAN REID,
                                                       Case No. 19 MJ 964

                      Defendant.




 EASTERN DISTRICT OF NEW YORK,SS:

              Thoi Nguyen, being duly sworn, deposes and states that she is a Special Agent

with the U.S. Drug Enforcement Administration("DEA"), duly appointed according to law

and acting as such.

              On or about October 19, 2019, within the Eastern District of New York and

elsewhere, the defendant DESKEAN REID did knowingly and intentionally import into the

United States from a place outside thereof, a substance containing cocaine, a Schedule II

controlled substance.


              (Title 21, United States Code, Sections 952(a) and 960(a)(1))
 Case 1:19-mj-00964-SJB Document 1 Filed 10/21/19 Page 2 of 3 PageID #: 2




               The source of your deponent's information and the grounds for her beliefs are

as follows:'

               1.     On or about October 19, 2019,the defendant DESKEAN REID arrived

at John F. Kennedy International Airport("JFK")in Queens, New York aboard Caribbean

Air flight number BW 550 from Port of Spain, Trinidad and Tobago.

               2.     After the defendant DESKEAN REID disembarked from his flight.

Customs and Border Protection Officers("CBP")selected him for an enforcement

examination.


               3.     The defendant DESKEAN REID was traveling with one black checked

bag and one black carry-on backpack. A CBP Officer conducted a baggage examination of

REID's checked bag. REID affirmed to the CBP Officer, in sum and substance and in part,

that the checked bag was his, that the contents ofthe bag all belonged to him, and that he had

packed the bag himself.

               4.     As part ofthe inspection, the CBP Officer noticed that the bottom

portion ofthe checked bag felt unusually thick after the contents ofthe bag were removed.

The defendant DESKEAN REID was taken to a private search room to continue the

inspection. Further inspection ofthe bag with a probe revealed a white powdery substance.

The substance was subsequently field tested and tested positive for cocaine. CBP Officers

then placed REID under arrest.




       '       Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all of the relevant facts and
circumstances of which I am aware.
 Case 1:19-mj-00964-SJB Document 1 Filed 10/21/19 Page 3 of 3 PageID #: 3




              5.      After the defendant DESKEAN REID's arrest, REID was read his

Miranda rights, which he acknowledged in writing. The defendant agreed to waive those

rights. After waiving his Miranda rights, REID admitted, in sum and substance and in part,

that he knew that he had been carrying drugs in his suitcase and that he had expected to

receive payment for transporting the drugs following his arrival in the United States.

              6.     In total gross weight, law enforcement authorities recovered

approximately 2.28 kilograms of cocaine.

              WHEREFORE, your deponent respectfully requests that the defendant

DESKEAN REID be dealt with according to law.




                                                     Thoi Nguyen^ /^/
                                                     Special Agent
                                                     U.S. Drug Enforcement Administration

 Sworn to me before this
 21st day of October, 2019




THE HONORA         O MP VM / ^
UNITED STAT         '
EASTERN DIS:
